UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 20, 2012 LIFEAPPS DIGITAL MEDIA INC. (Exact name of registrant as specified in its charter) Delaware 333-174703 80-0671280 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5752 Oberlin Drive, #106 San Diego, CA92121 (Address and telephone number of principal executive offices) 809 Heavenly Lane Cincinnati, OH 45238 (Former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Cautionary Note Regarding Forward-Looking Statements This Current Report contains forward-looking statements as that term is defined under the U.S. federal securities laws. These statements relate to anticipated future events, future results of operations or future financial performance. These forward-looking statements include, but are not limited to, statements relating to the adequacy of our capital to finance our planned operations, market acceptance of our services and product offerings, our ability to attract and retain key personnel, and our ability to protect our intellectual property. In some cases, you can identify forward-looking statements by terminology such as “may,” “might,” “will,” “should,” “intends,” “expects,” “plans,” “goals,” “projects,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” or “continue” or the negative of these terms or other comparable terminology. These forward-looking statements are only predictions, are uncertain and involve substantial known and unknown risks, uncertainties and other factors which may cause our (or our industry’s) actual results, levels of activity or performance to be materially different from any future results, levels of activity or performance expressed or implied by these forward-looking statements. The “Risk Factors” section of this Current Report sets forth detailed risks, uncertainties and cautionary statements regarding our business and these forward-looking statements. We cannot guarantee future results, levels of activity or performance. You should not place undue reliance on these forward-looking statements, which speak only as of the date that they were made. These cautionary statements should be considered with any written or oral forward-looking statements that we may issue in the future. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to reflect actual results, later events or circumstances or to reflect the occurrence of unanticipated events. Explanatory Note On August 23, 2012, we filed Amended and Restated Certificate of Incorporation with the Delaware Secretary of State to, among other things, (i) change our name from Prime Time Travel, Inc. to LifeApps Digital Media Inc.; (ii) increase our authorized capitalization from 100,000,000 shares, consisting of 95,000,000 shares of common stock, $0.000001 par value per share, and 5,000,000 shares of preferred stock, $0.000001 par value per share, to 310,000,000 shares, consisting of 300,000,000 shares of common stock, $0.001 par value per share, and 10,000,000 shares of blank check preferred stock, $0.001 par value per share; and (iii) limit the liability of our officers and directors to us, our stockholders and our creditors to the fullest extent permitted by Delaware law. On September 20, 2012 LifeApps Acquisition Corp. (“Acquisition Corp.”), a wholly owned Nevada subsidiary of LifeApps Digital Media Inc. (“LFAP”), merged (the “Merger”) with and into LifeApps Inc., a Nevada corporation (“LifeApps”). In connection with the Merger, each share of LifeApps common stock was cancelled and converted into the right to receive 400 shares of our common stock. LifeApps was the surviving corporation of that Merger. As a result of the Merger, LFAP acquired the business of LifeApps, and will continue the existing business operations of LifeApps, as its wholly owned subsidiary. As used in this Current Report, the terms the “Company”, “LFAP,” “we,” “us,” and “our” refer to LifeApps Digital Media Inc., a Delaware corporation, and its wholly owned Nevada subsidiary LifeApps, after giving effect to the Merger, unless otherwise stated or the context clearly indicates otherwise. The term “Pubco” refers to LifeApps Digital Media Inc., a Delaware corporation, before giving effect to the Merger, and the term “LifeApps” refers to LifeApps Inc., a Nevada corporation, both before and after giving effect to the Merger. This Current Report contains summaries of the material terms of various agreements executed in connection with the transactions described herein. The summaries of these agreements are subject to, and are qualified in their entirety by, reference to these agreements, all of which are incorporated herein by reference. This Current Report is being filed in connection with a series of transactions consummated by the Company and certain related events and actions taken by the Company. 2 Table of Contents Item 1.01. Entry into a Material Definitive Agreement 4 Item 2.01. Completion of Acquisition or Disposition of Assets 4 The Merger and Related Transactions 4 Description Of Business 7 Risk Factors 18 Management's Discussion and Analysis of Financial Condition and Results of Operations 28 Securities Ownership of Certain Beneficial Owners and Management 34 Directors and Executive Officers 36 Executive Compensation 38 Market Price of and Dividends on Common Equity and Related Stockholder Matters 40 Certain Relationships And Related Transactions 43 Description of Capital Stock 43 Recent Sales of Unregistered Securities 45 Indemnification of Officers and Directors 46 Financial Statements and Supplemental Data 47 Index to Exhibits 47 Description of Exhibits 47 Item 3.02. Unregistered Sales of Equity Securities. 47 Item 5.01. Changes in Control of the Registrant. 47 Item 5.02.
